Title: Paine’s Minutes of the Referees’ Hearing: Chilmark, Martha’s Vineyard, August 1765
From: Paine, Robert Treat
To: 


       Dukes County Augt. 1765Coram Referrees
       1762.
       1762. June 1. C. Basset complains of Jerusha Bethiah junr. Lucinda Mahew and Mercy Chase and a Warrant issues without Seal and directed to Coroner and General who on said day serves it on all three and lets them go.
       Oct. 9. Coroner Allen serves it again on Jerusha and takes her before M. Mahew who binds her to Court and makes a Mittimus directed only to the Goaler.
       Oct. 25. Coroner Allen takes Jerusha being sick a bed by Words Esqrs. said Mittimus and Wadsworth hinders.
       26. On this Allen complains to Sessions then sitting of Wadsworth and the Warrant goes on which the home was broke.
       27. C Basset complains to M Mayhew and al. and he grants a Warrant vs. Bethiah, Bethiah junr., Lucinda, Jerusha junr. and Zephaniah  for the trespass at the breaking: directed to and serv’d by Coroner.
       Jerusha brings Action vs. Allen for serving said Warrant on June 1 and Octr. 9th and the Mittimus, and Bethiah junr. and Lucinda are admitted Parties and complain of the service of the three Warrants on June 1st. and also of Allen abusing them in the Night.
       Bethiah brings Action vs. Basset for abusing her that Night and Bethiah junr. and Wadsworth are made Partys complain of Bassets abusing them on the Nights and also say Basset’s judgment vs. them for the Trespass is wrong or too much.
       
       Jerusha Mahew et al. vs. Robt. Allen
       Plaintiff
       Rebbecca Mahew. Deposition 11th. Octr. 1762. Came again 20th. Came again 25th. PM came again.
       Mary Hunt. Deposition same.
       Jane Magee. 25th. Jer. gave defendant the lye about a Death he said if she was well he would horsewhip her tho she was a Woman. Same as Rebecca and Marys.
       Zeph. Mahew. Oct. 25. Same. June 1st.
       Esqr. Smith. Interlocutory Recognizance.
       Simon Mahew. 9th. Octr. mittimus given to Allen. He procured two men to pass word for his forth coming.
       Deacon Mahew. The taking on the warrant.
       Mrs. Chase. June 1 the taking by the Warrant, on the Nights.
       Uriah Tilton. The imprisonment before Justice M Mahew and  mittimus and his being giving word for her forthcoming.
       John Basset. Went after him in June and could not catch them.
       Wm. Steward. Same.
       Esqr. Z. Mahew. She was too sick to be carried on the Mittimus. I ask’d Allen if I might take his Prisoner and he gave Liberty.
       Law Arrests. P. 189 §22. Constable liable in executing General Warrant.
       184 §8 Constable can suffer to go at large and retake.
       172 §8. Justice of the Peace can’t grant General Warrant.
       71 §9 Not Murder to slay an officer executing bad Warrant.
       
       13 §11. Coroner not officer to serve Warrants.
       2 Shaw. 382 §3: action lyes vs. person who executes a Warrant who is not legal Warrant officer.
       1 Shaw. 262 § officer cant execute general Warrant.
       Defendant
       The Warrant vs. Jerusha et al.
       The Mittimus vs. Jerusha.
       The Province Law of Coroner. @ Plaintiff and Complainant the same. And it doth not appear on the warrant the Sheriff was Complainant.
       Distroying these Warrants for want of form will open a Door for Actions, As the Superior Court has condemned them.
       Thos. Lothrop. Deposition.
       There was no touching therefore no Arrest. @ there may be Imprisonment without touching.
       How Dr. Mahew could be interested. @ resentment.
       Cornelius Basset vs. Wadsworth, Bethiah and Bethiah junr. Mahew.
       Plaintiff
       Last Judgment.
       Warrant to take Wadsworth.
       Jona. Cathcart. Deposition.
       Jer. Manter. Bethiah junr. cry’d Wad. fire the Gun by her Voice, Lucinda, cry’d Zeph. dont fire.
       Mela. Davis. I was at Cobb’s. Basset offered me a Dollar to go as officer. Ill press you as assistance. Esqr. Mahew offered to have him forth Coming. 9 oClock when we came from Cobb’s; not time enough.
       Elias Norton. Deposition. Basset seemed to say he was obliged to go that Night. Not time enough.
       Thos. Dogget. Some body in house said fire the Gun; told him try.
       Sylv. Norton. Forced the door with billets of Wood. Saw the Gun ly on the Stairs.
       Ebenr. Allen. Came from Cobbs about 9 oClock, eat supper at Cathcarts. I think it was 11 oClock when we got to the house.
       Robt. Hammet.
       Benja. Coffin. Basset promised Esqr. Mahew if he would have Wadsworth that he believed he would not go. Bethiah cry’d Wadsworth fire Gun. Near 10 at Cathcarts.
       Esqr. Hancock. The reason of the Court’s granting such a Warrant and delivered about 7 oClock. I understood next morning that Basset had engaged me to go that night and  his preachments.
       Esqr. Smith. I did not like the warrant, it was imagined they were determined to bear down the Authority of the Island.
       Dr. Mahew. Bethiah junr. told me if any officers came with warrant they would resist unto the last degree, speaking of Zeph. Chase.
       Esqr. Athearn. By the talk they had I concluded they would not go that night.
       Nathan Mahew. Deposition. Jerusha said they had a Gun hidden and would shoot April 2 1762.
       Mary Mott. Deposition.
       Seth Dogget. Deposition. Jerusha shreaking that she was sory she must be the Death of some of their neighbours.
       W m. Stewart. Deposition about F Being threatning.
       
        Jona. Cathcart. Deposition.
       
       Jona. Forster. I ask’d to come in 2 or 3 years ago Jerusha came to the Door and bid me come in. Old Woman said we keep a Gun to shoot any officer that comes for the Boy and also a Club.
       Saml. Bradford. Col. Basset had bad Legg.
       Dr. Smith. Bad for a flesh Wound.
       Defendant
       Zeph. Mahew. Wadsworth was asleep. I waked him, I heard no report of Gun.
       
       Lucinda Mahew. Wadsworth and Zeph in bed, I waked em and they went with me to the back Door.
       Zeph Chase. I was up Chamber and made my Escape and did not know if a Gun fired till next day.
       Mercy Chase.
       Esqr. Mahew. Warrant Bassett I proposed to Basset not to go till morning, Jer. Manter pushed on the thing. Basset then said if you’ll undertake to acquaint the Family, I’ll let it alone till morning. As I pass’d Defendants house I saw no light, I told Jerusha there was a Warrant on Wadsworth. She said We will Not stop him Against lawful Authority. Allen came with his Warrant. Esqr. Hancock said if any body should Attempt to break his house in the Night he would kill ’em as quick as a Rabbit.
       Mary Hunt. Deposition as to the Damage done Bethiah junr.
       Deacon Mahew. Bethiah junr. much hurt.
       Simon Mayhew. Bethiah junr. much hurt.
       John Cottle. Deposition of Basset’s promise and intent to take Chase’s Boy.
       Mary Magee. Deposition of Dr. Mahews Speech about pulling down the house to take Chase Boy.
       Ruth Mahew. Deposition. Bethiah junr. much hurt.
       John Basset. Talk with Basset.
       Timo. Mayhew junr. Deposition about Bassets Zeal in taking Zeph. Chase and said he must take door off hinges.
       Sarah Hatch. Deposition of Basset threats to take the Boy Very Strong.
       Elisha West. Deposition of Bethiah junr’s Bruizes; of Zeph Chase carrying the Gun, Abel Chase said he had employ’d them that would get the Boy.
       Jeira Willis. I took it for granted Basset was determined not to come that night, Cobb’s Wife advised Basset to go and others back’d him, Basset insulted Wadsworth, late bed time when they .
       Ebenzr. Smith. Deposition. Bassets promise not to go that Night.
       Ezra Tilton. Jer. Manter told me next day how he was desirous to go.
       Uriah Tilton.
       Objections to Warrant
       To search all suspected houses.
       Not for sufficient Cause to break house.
       If Warrant good, officer could not break in the night.
      